                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                       Criminal no. 19-647 (RAM)
  Plaintiff,
               v.

EDGARDO C. SÁNCHEZ SOSA
  Defendant.

   MOTION REQUESTING TEMPORARY MODIFICATION TO CONDITIONS OF RELEASE

TO THE HONORABLE COURT:

          Comes now the defendant, Mr. Sánchez Sosa, and respectfully states and prays as

follows:

          1.     Mr. Sánchez Sosa was ordered release pending trial on October 8, 2019,

and placed under the supervision and conditions set by the United States Probation

Office.

          2.     Mr. Sánchez Sosa is residing outside of the metropolitan area, but was

granted permission to retrieve some personal items to live in the new location.

          3.     Nevertheless, Mr. Sosa has decided to put the residence in the

metropolitan area for sale or rental, and hence, requires access to it so that he may

remove all of the items therein.

          4.     Mr. Sánchez Sosa estimates that he would need access to the property

from 8:00 am to 7:00 pm, on four consecutive dates.

          WHEREFORE, the undersigned respectfully requests that the Court takes note

of the present motion and allow Mr. Sánchez Sosa to remove all of the residence

belongings as necessary.

          RESPECTFULLY SUBMITTED.
In San Juan, Puerto Rico, this 21th day of October 2019.

       I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF

system by U.S. Attorney’s Office.

                                s/ Diego H. Alcalá Laboy
                                 Diego H. Alcalá Laboy
                                      PO Box 12247
                                   Tel.: (787) 432-4910
                                 USDC-PR No. 300504
                              dalcala@defensorialegal.com
